DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-13, and 15-22 are pending.
Claims 1-4, 6-13, and 15-22 are rejected below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. PG Pub. 2004/0095237).



As to claim 17, Chen teaches system for managing power on an electric power grid, comprising: a server processor coupled with a database in network communication with a plurality of service points (fig. 17); wherein each of the plurality of service points is associated with at least one management device and at least one power consuming device [0057]; wherein the at least one management device includes at least one smart thermostat [0113]; wherein the at least one power consuming device includes at least one Heating, Ventilation, 34Attorney Docket No. 4204-165 and Air Conditioning (HVAC) unit[0022]; wherein a customer profile is associated with each of the at least one management device, wherein the customer profile includes preference data for the at least one power consuming device[0053]; wherein the preference data includes at least one temperature set point for the at least one HVAC unit[0087]; wherein the server processor receives at least one energy reduction request, including a target energy saving from at least one electric grid operator[0079]; wherein, in response to the at least one energy reduction request, the server processor is operable to send at least one load control event to the at least one management device associated with at least one of the plurality of service points[0079]; and wherein the at least one management device is operable to turn off the at least one power consuming device, based on the preference data of the customer profile associated with the at least one management device[0079].  Chen teaches various data relating to customers on a grid.  This data includes curtailment data along with customer preferences.  Using this, and other data, the system can determine customer estimated responses for a curtailment.  During this curtailment loads, such as an HVAC unit, can be powered down. 

As to claim 18, Chen teaches wherein the server processor is operable to determine an energy saving resulting from the at least one load control event at the at least one of the plurality of service points [0097-0098].  

As to claim 20, Chen teaches wherein the at least one management device is further constructed and configured for communication with a database, wherein the database generates a 35Attorney Docket No. 4204-165 curtailment value for the at least one power consuming device based on the measurement and verification, wherein the curtailment value is accepted as supply by at least one governing entity[0097-0098].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Pub. 2004/0095237) in view of Banhegyesi (U.S. PG Pub. 2008/0234957).


As to claim 1, Chen teaches a system for managing electrical load control events in an electric power grid, comprising: a server processor coupled with a database in network communication with a plurality of service points (fig. 17); wherein each of the plurality of service points is associated with at least one management device and at least one power consuming device [0057]; wherein the at least one management device includes at least one smart thermostat[0113]; wherein a customer profile is associated with each of the at least one management device, wherein the customer profile includes preference data for the at least one power consuming device[0053]; wherein the server processor receives at least one energy reduction request, including a target energy saving from at least one electric grid operator[0079]; wherein, in response to the at least one energy reduction request, the server processor is operable to send at least one load control event to the at least one management device associated with at least one of the plurality of service points[0079]; wherein the at least one management device is operable to turn off the at least one power consuming device, based on the preference data of the customer profile associated with the at least one management device[0079]; and wherein the server processor is operable to determine an energy saving resulting from the at least one load control event at the at least one of the plurality of service points[0062, 0178], wherein the energy saving is determined based on a value for each of the at least one power consuming devices[00978-0098].  Chen teaches various data relating to customers on a grid.  This data includes curtailment data along with customer preferences.  Using this, and other data, the system can determine customer estimated responses for a curtailment.  During this curtailment loads, such as an HVAC unit, can be powered down and appropriate credits can be issued to the customer.


Chen teaches most of the claimed invention including measuring but fails to teach all of the claimed limitations with regards to measurements of the reduction in energy.  Chen does not specifically state that the value is done using measurement and verification.  However, this is an obvious variation and is taught by Banhegyesi.  

As to claim 1, Banhegyesi teaches measuring and verification can occur at the meter [0172-0176] (fig. 29). 


Therefore, it would have been obvious to one of ordinary skill in the at prior to the
effective filing date of the invention to include the teachings of Banhegyesi into the
system and method of Chen. The motivation to combine is that Banhegyesi teaches
that a meter can use verification to ensure that the it meets energy standards [0176]. This applies to claim 19 as well.

As to claim 2, Chen teaches wherein the at least one power consuming device includes at least one Heating, Ventilation, and Air Conditioning (HVAC) unit [0022].  

As to claims 3 and 12, Chen teaches wherein the preference data includes at least one temperature set point for the at least one HVAC unit, energy used in a given time period, average energy used in the given time period, drift time per unit temperature, average drift time, power time per unit temperature, and/or average power time per unit temperature [0087].  

As to claims 4 and 13, Chen teaches wherein the customer profile includes a customer name, customer address, location data for the at least one management device associated with the customer profile, device information, and/or customer energy consumption patterns[0130].  

As to claims 5 and 14, Chen teaches wherein the at least one management device includes at least one smart thermostat[0113].  

As to claims 6 and 15, Chen teaches wherein the at least one management device is further constructed and configured for communication with a database, wherein the database generates a curtailment value for the at least one power consuming device [0097] and Banhegyesi teaches determining a value based on the measurement and verification [0176].  

As to claims 7 and 16, Chen teaches wherein the curtailment value is accepted as supply by at least one governing entity [0097-0099].  

As to claim 8, Chen teaches wherein the server processor selects the at least one of the plurality of service points based on preference data of the customer profile associated with the at least one management device associated with the at least one of the plurality of service points[0053].  

Claim 9 is a combination of claim 1 and claim 2 and the citations can be seen above.

Claim 10 can be seen above in claim 1.

As to claim 11, Banhegyesi teaches wherein the measurement and verification is performed by a smart 33Attorney Docket No. 4204-165 meter [0176].  


As to claims 21 and 22, Chen teaches wherein the at least one load control event is transmitted to the at least one management device via one or more Internet Protocol (IP)-based messages [0054].

Response to Arguments
Applicant's arguments filed 6-24-33 have been fully considered but they are not persuasive. Applicant argues that the Chen reference, specifically the thermostat, is not treated as a management device.  Furthermore, that the thermostat does not have communication with the server for receiving load control events.  Examiner understands why Applicant may think this, however, Chen’s interface unit (1738) can do this (see paragraphs [0056-0057]).  Chen goes on to state that the interface unit does not have to be a stand-alone unit, but can be integrated into another device[0057].  One of the devices mentioned is an HVAC [0058].  One of ordinary skill in the art would realize that this teaching could be the thermostat since it is well know in the art to have the thermostat connected to the internet.   As such, Chen teaches this type of smart thermostat.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119